Exhibit No. 32.1 SMSA Gainesville Acquisition Corp. File No. 0-53803 Form 10-Q Quarter ended June 30, 2010 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of SMSA Gainesville Acquisition Corp. (the “Company”) on Form 10-Q for the period ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Timothy P. Halter, Chief Executive and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 3, 2010 By: /s/ Timothy P. Halter Timothy P. Halter Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to SMSA Gainesville Acquisition Corp. and will be retained by SMSA Gainesville Acquisition Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
